Citation Nr: 0403035	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, 
interstitial fibrosis, and emphysema.




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel









INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of 
the VCAA, the Board has determined that further evidentiary 
development is necessary in this case.  

The veteran contends that during active duty service he was 
present when an ammunition dump exploded in Pusan, Korea, 
and, consequently, was exposed to noxious smoke and gases.  
The veteran was afforded a VA examination in February 2002; 
however, the examiner failed to express an opinion as to 
whether it is at least as likely as not that the veteran's 
current disabilities are etiologically related to service.  
The Board finds that a "nexus" medical examination is 
necessary.  The RO should attempt to have the February 2002 
examiner perform another examination of the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of his 
pulmonary fibrosis, interstitial 
fibrosis, and emphysema.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's pulmonary fibrosis, 
interstitial fibrosis, and emphysema 
are due to exposure to noxious gas or 
smoke in service, as described by the 
veteran.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report. 

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for pulmonary 
fibrosis, interstitial fibrosis, and 
emphysema.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




